                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    MARIA A. PEREZ-SANCHEZ, et al.,                       Case No. 2:18-CV-1278 JCM (NJK)
                 8                                          Plaintiff(s),                      ORDER
                 9           v.
               10     SUMITOMO RUBBER INDUSTRIES, LTD.,
                      et al.,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is the matter of Perez-Sanchez et al. v. Sumitomo Rubber
               14
                      Industries LTD et al., case number 2:18-cv-01278-JCM-NJK.
               15
                             On August 13, 2018, plaintiffs filed a motion to remand, arguing that the court lacks
               16
                      diversity jurisdiction because both plaintiffs are Mexican citizens. (ECF No. 12). However,
               17
                      plaintiffs have failed to provide any evidence regarding plaintiff Andrea Avila-Perez’s
               18
                      citizenship. Because these jurisdictional facts are essential to adjudicating plaintiffs’ motion to
               19
                      remand, the court will afford plaintiffs seven (7) days to provide evidence showing that Avila-
               20
                      Perez is a Mexican citizen. The court will treat plaintiffs’ failure to comply with this order as an
               21
                      admission that Avila-Perez is not an alien.
               22
                             Accordingly,
               23
                             IT IS HEREBY ORDERED that defendants shall show cause within seven (7) days as to
               24
                      why the court should hold that Avila-Perez is a Mexican citizen.
               25
                             DATED January 9, 2019.
               26
               27                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
               28

James C. Mahan
U.S. District Judge
